KEITH, Justice,
dissenting.
As noted correctly in the majority opinion, “ ‘venue under subdivision 5, cannot be fixed by implication.’ ” That has been the uniform holding of our court since Saigh v. Monteith, 147 Tex. 341, 215 S.W.2d 610, 611 (1948), following the 1935 statutory amendment to Subdivision 5.1 Indeed, the holding in Maynard Hill, Inc. v. Smith, 534 S.W.2d 733, 736 (Tex.Civ.App.—Waco 1976, no writ), cited by the majority, enunciates clearly the correct rule that venue cannot be fixed by implication.
The contract which Zent sought to enforce did not obligate defendant to sell anything to Zent at any specified place. The original contract between the parties, set out in the footnote of the majority opinion, was modified by a subsequent agreement. In the amendment2 it is clearly stated that *318Zent is to purchase the water, and defendant’s only obligation is to furnish water for which plaintiff is to pay $300 per month. Read together, the contractual obligations are these: (1) plaintiff is required to build a pipeline to defendant’s water source, the location of which is not shown to be in Hays County; (2) defendant is required to furnish water to that pipeline; and (3) plaintiff is obligated to pay defendant $300 per, month for the water so supplied.
Under the rationale of Harkness v. Employers National Ins. Co., 502 S.W.2d 670 (Tex.1973), venue under Subdivision 5 “is not invoked unless the contract in writing expressly names the county of performance or a definite place therein.” See also Texas American Oil Corp. v. Theo. H. Blue Drilling, Inc., 547 S.W.2d 690 (Tex.Civ.App.—El Paso 1977, writ ref’d n. r. e.), wherein Harkness was followed by the majority while the dissenting justice followed Tyson v. Seaport, Grain, Inc., 388 S.W.2d 731, 736 (Tex.Civ.App.—Corpus Christi 1965, writ dism’d), cited in the majority opinion in this case.
I would follow Harkness and Blue and order a reversal of the judgment overruling the plea of privilege.

. See Acts of 1935, 44th Leg., p. 503, ch. 213, § 1, quoted in Saigh, supra.


. The modification agreement of March 8, 1976, read in part:
3(f). “Zent agrees to pay to Water Company a minimum monthly service charge in *318lieu of water revenue, in the amount of Three Hundred and No/100 Dollars ($300.00) per month, with payment to begin nine (9) months from the date of execution of this instrument. This payment will continue until such time as water revenue from metered customers in Brushy Creek Estates shall exceed $300.00 per month.”